 1

 2

 3

 4

 5

 6

 7

 8

 9

10                          UNITED STATES DISTRICT COURT
11                         EASTERN DISTRICT OF CALIFORNIA
12

13 KELSEY ADAIR, individually and on ) Case No. 2:18-cv-00677-AC
     behalf of all others similarly situated,   )
14
                                                )   [PROPOSED] ORDER TO
15 Plaintiff,                                   )   WITHDRAW PLAINTIFF’S
                                                )   MOTION FOR CLASS
16                                                  CERTIFICATION AND AMEND
           vs.                                  )   THE PRETRIAL SCHEDULING
17                                              )   ORDER TO PERMIT LATER
     DREXEL UNIVERSITY,                         )   FILING IF THE CASE IS NOT
18                                                  DISPOSED OF BY SUMMARY
                                                )   JUDGMENT
19 Defendant.                                   )
                                                )
20
                                                )
                                                    HON. ALLISON CLAIRE
21                                              )
22

23         The Court has considered the parties’ Stipulation and Proposed Order to withdraw
24 Plaintiff’s motion for class certification and to amend the Pretrial Scheduling Order to

25 permit Plaintiff’s refiling of the motion for class certification in the event that the case is

26 not disposed of by summary judgment. The Court finds good cause and IT IS HEREBY

27 ORDERED as follows:

28

                                                    -1-
     [PROPOSED] ORDER TO WITHDRAW PLAINTIFF’S MOTION FOR CLASS CERTIFICATION AND AMEND THE PRETRIAL
        SCHEDULING ORDER TO PERMIT LATER FILING IF THE CASE IS NOT DISPOSED OF BY SUMMARY JUDGMENT
 1         (1) Plaintiff’s motion for class certification set for hearing on December 12, 2018
 2            [ECF No. 35] is withdrawn;
 3         (2) The Status (Pretrial) Scheduling Order [ECF No. 16] is amended as follows: If
 4            the case is not disposed of by Defendant’s summary judgment, Plaintiff shall
 5            within seven (7) days of the Court’s Order on Defendant’s motion for summary
 6            judgment, submit a status report to the Court to propose a mutually agreed upon
 7            date to refile and notice for hearing Plaintiff’s motion for class certification,
 8            with the new hearing date to govern all deadlines for briefing on the motion;
 9            and
10         (3) All other dates in the Pretrial Scheduling Order shall remain in effect at this
11            time.
12

13 Dated: November 26, 2018

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -2-
     [PROPOSED] ORDER TO WITHDRAW PLAINTIFF’S MOTION FOR CLASS CERTIFICATION AND AMEND THE PRETRIAL
        SCHEDULING ORDER TO PERMIT LATER FILING IF THE CASE IS NOT DISPOSED OF BY SUMMARY JUDGMENT
